



Exhibit 10.2


RESTRICTED STOCK UNIT & CASH BONUS AWARD AGREEMENT
PURSUANT TO THE
JASON INDUSTRIES, INC. 2014 OMNIBUS INCENTIVE PLAN
(EBITDA-Vesting)
* * * * *


Participant:                            


Grant Date:                            


Target Number of EBITDA-Vesting Restricted Stock Units Granted:    ______ (the
“RSUs”)


Target Cash Bonus Amount: $______________________ (the “Cash Bonus”)


* * * * *


THIS RESTRICTED STOCK UNIT & CASH BONUS AWARD AGREEMENT (this “Agreement”),
dated as of the Grant Date specified above, is entered into by and between Jason
Industries, Inc., a corporation organized in the State of Delaware (the
“Company”), and the Participant specified above, pursuant to the Jason
Industries, Inc. 2014 Omnibus Incentive Plan, as amended from time to time (the
“Plan”).


WHEREAS, the Company believes it to be in the best interests of the Company and
its stockholders for Participant to receive the RSUs and Cash Bonus (together,
the “Award”) provided herein to the Participant; and


WHEREAS, the Committee and the Board have authorized the grant of this Award.


NOW, THEREFORE, in consideration of the mutual covenants and promises herein set
forth, the parties mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the meaning as set
forth in the Plan. The Participant hereby acknowledges that the Participant has
received a copy of the Plan and has read the Plan carefully and fully
understands its contents. In the event of any conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall control.
2.    Grant of Award. The Company hereby grants to the Participant, as of the
Grant Date specified above, the Award specified above, subject to the vesting
criteria set forth in


 
 
 




--------------------------------------------------------------------------------





Section 3 below. Except as otherwise provided by the Plan, the Participant
agrees and understands that nothing contained in this Agreement provides, or is
intended to provide, the Participant with any protection against potential
future dilution of the Participant’s interest in the Company for any reason, and
no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of the shares of Common Stock
underlying the RSUs, except as otherwise specifically provided for in the Plan
or this Agreement.
3.    Vesting.
(a)    EBITDA-Vesting. The Award shall become vested based upon the Company’s
Cumulative EBITDA for the period beginning [___________] and ending on
[___________________] (the “Measurement Period”), as follows, provided that the
Participant has not incurred a Termination of Employment prior to the last day
of the Measurement Period:
Cumulative EBITDA (as a % of Target Cumulative EBITDA)
Vested Percentage of RSUs
Vested Percentage of Cash Bonus
Less than [___]%
0% of Target RSUs
0% of Target Cash Bonus
[___]% (Threshold)
[___]% of Target RSUs
[___]% of Target Cash Bonus
[___]% (Target)
[___]% of Target RSUs
[___]% of Target Cash Bonus

If the actual Cumulative EBITDA achieved for the Measurement Period is between
Threshold and Target in the table above, then the vested percentage of the RSUs
and Cash Bonus shall be determined using linear interpolation between the two
applicable vested percentages. For example, if the actual Cumulative EBITDA
achieved is equal to [___]% of the Target Cumulative EBITDA then [___]% of the
Target RSUs and [___]% of the Target Cash Bonus shall vest.
“Target Cumulative EBITDA” shall mean $[__________], subject to adjustment for
any Extraordinary Events (defined below).


“Cumulative EBITDA” shall mean the aggregate of the Company’s quarterly
consolidated earnings before interest, taxes, depreciation and amortization, as
set forth in the Company’s unaudited financial statements for the Measurement
Period, as calculated in good faith by the Committee in consultation with the
Company’s independent auditors, all as determined in accordance with prior
Company practices consistently applied during the Measurement Period. In
connection with any Cumulative EBITDA determination required hereunder, the
Committee shall exclude, or adjust to reflect, the impact of any event or
occurrence that the Committee determines in its good-faith discretion, in
consultation with the Company’s independent auditors, should be appropriately
excluded or adjusted, including (i) restructurings, discontinued operations,
extraordinary items or events (including acquisitions and divestitures), and
other unusual or non-recurring charges (including expenses incurred with
acquisitions and divestitures, and expenses associated with


 
2
 




--------------------------------------------------------------------------------





compensatory equity grants), (ii) an event either not directly related to the
operations of the Company or not within the reasonable control of the Company’s
management, (iii) losses incurred as a result of any goodwill impairment, or
(iv) a change in tax law or accounting standards required by U.S. generally
accepted accounting principles (“Extraordinary Events”).


The foregoing provisions of this Section 3(a) are subject to the provisions of
Sections 3(b) through 3(f) hereof.


(b)    Involuntary Termination Without Cause; Voluntary Resignation For Good
Reason. Subject to Section 3(c) hereof, if the Participant incurs a Termination
of Employment by the Company without Cause or there is a voluntary Termination
of Employment by the Participant with Good Reason, then a pro-rated portion of
the Award (determined by multiplying the number of RSUs and the amount of the
Cash Bonus by a fraction, the numerator of which is the number of days during
the period beginning on the Grant Date and ending on the date of Termination and
the denominator of which is 1,095) shall continue to be eligible to vest in
accordance with the achievement of the vesting conditions set forth in Section
3(a) hereof. For purposes of this Agreement, “Good Reason” means, with respect
to a Participant’s Termination of Employment: (i) in the case where there is an
employment agreement or similar agreement in effect between the Company or an
Affiliate and the Participant on the Grant Date that defines “good reason” (or
words or a concept of like import, such as “Constructive Termination”), a
termination due to good reason (or words or a concept of like import), as
defined in such agreement; or (ii) in any other case, the occurrence of any of
the following events, without the Participant’s advance written consent: (A) any
reduction in the Participant’s base salary; (B) any reduction in the
Participant’s percentage of base salary available as incentive compensation or
bonus opportunity, unless such reduction occurs in connection with a
corresponding increase in base salary; (C) a good faith determination by the
Participant that there has been a material adverse change in the Participant’s
working conditions or status with the Company or an Affiliate, including but not
limited to (I) a significant negative change in the nature or scope of the
Participant’s authority, powers, functions, duties or responsibilities, or (II)
a significant reduction in the level of support services, staff, secretarial and
other assistance, office space and accoutrements, or (III) a significant
reduction in the authority, duties or responsibilities of the supervisor to whom
the Participant is required to report; or (IV) the relocation of the
Participant’s principal place of employment to a location more than fifty (50)
miles from the Participant’s then-current principal place of employment with the
Company or an Affiliate. Notwithstanding the foregoing, a Participant’s
termination shall not be considered to have occurred for “Good Reason” pursuant
to clause (ii) above, unless (A) within ninety (90) days following the
occurrence of one of the events listed above the Participant provides written
notice to the Company setting forth the specific event constituting Good Reason,
(B) the Company fails to remedy the event constituting Good Reason within thirty
(30) days following its receipt of the Participant’s notice, and (C) the
Participant actually terminates his or her employment with the Company and its
Affiliates within thirty (30) days following the end of the Company’s remedy
period.
(c)    Termination in Connection with a Change in Control. In the event of the
Participant’s Termination of Employment (i) by the Company without Cause,
(ii) by voluntary resignation by the Participant with Good Reason, or (iii) due
to the Participant’s death or Disability,


 
3
 




--------------------------------------------------------------------------------





in each case, during the period beginning ninety (90) days prior to the
consummation of a Change in Control and ending two years following the date of
consummation of a Change in Control, then any unvested RSUs or Cash Bonus that
would have been forfeited on the date of the Participant’s Termination of
Employment shall become fully vested at 100% of Target RSUs and 100% of Target
Cash Bonus, as of the date of such Termination of Employment (or if the
termination occurs prior to a Change in Control, on the date of the Change in
Control).
(d)    Termination by Death or Disability. Subject to Section 3(c), if the
Participant’s Termination of Employment is due to the Participant’s death or
Disability, then a pro-rated portion of the Award (determined by multiplying the
number of RSUs and the amount of the Cash Bonus by a fraction, the numerator of
which is the number of days during the period beginning on the Grant Date and
ending on the date of Termination and the denominator of which is 1,095) shall
continue to be eligible to vest in accordance with the achievement of the
vesting conditions set forth in Section 3(a) hereof.
(e)    Voluntary Resignation. If the Participant’s Termination of Employment is
voluntary other than with Good Reason, then the unvested portion of the Award
shall terminate and expire as of the date of such Participant’s Termination.
(f)    Termination for Cause. If the Participant’s Termination (i) is for Cause
or (ii) is a voluntary Termination (as provided in Section 3(e)) after the
occurrence of an event that is then grounds for a Termination for Cause, then
the entire Award, whether vested or unvested, shall thereupon be forfeited and
cancelled for no value without any consideration as of the date of such
Termination.
(g)    Forfeiture. Any portion of the Award that does not become vested in
accordance with the provisions of this Section 3 shall be automatically
forfeited and cancelled for no value without any consideration being paid
therefor and otherwise without any further action of the Company whatsoever. For
the avoidance of doubt, any portion of the Award that does not become vested on
or prior to the last day of the Measurement Period shall be automatically
forfeited and cancelled as of such date for no value and without any
consideration being paid therefore and otherwise without any further action of
the Company whatsoever.
4.    Settlement. The Company shall settle the Award by (a) paying to the
Participant the percentage of the Cash Bonus that vested and (b) issuing to the
Participant the number of shares of Common Stock, free and clear of all
restrictions (other than as may apply under Section 9) that correspond to the
number of RSUs that have become so vested on the applicable vesting date as
follows: (i) as soon as administratively practicable after the Committee
certifies the extent of achievement of the EBITDA goals, but in no event later
than two-and-a-half (2½) months immediately following the end of the Measurement
Period, or (ii) as soon as administratively practicable (but not more than
thirty (30) days) after the Award vests pursuant to Section 3(b).
5.    Dividends; Rights as Stockholder. Cash dividends paid (for dividend record
dates occurring during the period from the Grant Date to the date Shares are
issued hereunder pursuant to Section 4) on shares of Common Stock issuable
hereunder shall be credited to a dividend book entry account on behalf of the
Participant with respect to each RSU granted to the Participant,


 
4
 




--------------------------------------------------------------------------------





provided that such cash dividends shall not be deemed to be reinvested in shares
of Common Stock and shall be held uninvested and without interest and paid in
cash at the same time that the shares of Common Stock underlying the RSUs are
delivered to the Participant in accordance with the provisions hereof. Stock
dividends on shares of Common Stock shall be credited to a dividend book entry
account on behalf of the Participant with respect to each RSU granted to the
Participant, provided that such stock dividends shall be paid in shares of
Common Stock at the same time that the shares of Common Stock underlying the
RSUs are delivered to the Participant in accordance with the provisions hereof.
For the sake of clarity, in the event any portion of the unvested RSUs is
forfeited and cancelled in accordance with this Agreement or the Plan, any
accrued dividends on shares of Common Stock underlying such forfeited RSUs shall
be automatically forfeited for no value without any consideration being paid
therefor and otherwise without any further action of the Company whatsoever.
Except as otherwise provided herein, the Participant shall have no rights as a
stockholder with respect to any shares of Common Stock underlying any RSU unless
and until the Participant has become the holder of record of such shares.
6.    Non-Transferability. No portion of the Award may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the RSUs as provided herein, unless
and until the Award is settled in accordance with the provisions hereof and,
with respect to the RSUs, the Participant has become the holder of record of
shares of Common Stock issuable hereunder.
7.    Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.
8.    Withholding of Tax. The Company shall have the power and the right to
deduct or withhold, or require the Participant to remit to the Company, an
amount sufficient to satisfy any federal, state, local and foreign taxes of any
kind (including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the Award and, if the Participant fails to do so, the
Company may otherwise refuse to settle the Award as otherwise required pursuant
to this Agreement. The foregoing provisions of this Section 8 to the contrary
notwithstanding, the Participant may direct the Company to satisfy any such
required withholding obligation with regard to the Participant by reducing the
amount of cash or shares of Common Stock, having an aggregate Fair Market Value
equal to the statutory maximum withholding obligation, otherwise deliverable to
the Participant pursuant to Section 4.
9.    Legend. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of Common Stock issued pursuant to this
Agreement, or may enter stop transfer orders consistent with the foregoing in
the case of shares represented by book entry. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing shares of Common Stock acquired pursuant to this Agreement in the
possession of the Participant in order to carry out the provisions of this
Section 9.


 
5
 




--------------------------------------------------------------------------------





10.    Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:
(a)    The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this Section 10.
(b)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the shares of Common Stock issued hereunder may be sold
only in compliance with Rule 144.
(c)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and (ii)
any sale of the shares of Common Stock issuable hereunder may be made only in
limited amounts in accordance with the terms and conditions of Rule 144 or any
exemption therefrom.
11.    Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement to the extent permitted by the Plan.
12.    Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on the payroll files with the Company.
13.    No Right to Employment. Any questions as to whether and when there has
been a Termination and the cause of such Termination shall be determined in the
sole discretion of the Committee. Nothing in this Agreement shall interfere with
or limit in any way the right of the Company, its Subsidiaries or its Affiliates
to terminate the Participant’s employment or service at any time, for any reason
and with or without Cause.
14.    Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Award granted under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.
15.    Compliance with Laws. The grant of RSUs and the issuance of shares of
Common Stock hereunder shall be subject to, and shall comply with, any
applicable requirements


 
6
 




--------------------------------------------------------------------------------





of any foreign and U.S. federal and state securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act, the
Exchange Act and in each case any respective rules and regulations promulgated
thereunder) and any other law, rule regulation or exchange requirement
applicable thereto. The Company shall not be obligated to issue the RSUs or any
shares of Common Stock pursuant to this Agreement if any such issuance would
violate any such requirements; provided, in such event as the Company is
prohibited from issuing shares of Common Stock, the Company shall pay to the
Participant (unless otherwise prohibited by law), within thirty (30) days
following the date of vesting of RSUs, cash in an amount equal to the aggregate
Fair Market Value of shares of Common Stock represented by such vested RSUs. As
a condition to the settlement of the RSUs, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate
to evidence compliance with any applicable law or regulation.
16.    Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns and the Participant and the Participant’s heirs, executors,
administrators, legal representatives and permitted assigns. The Participant
shall not assign (except in accordance with Section 6 hereof) any part of this
Agreement without the prior express written consent of the Company.
17.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
18.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
19.    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
20.    Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
21.    Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time in accordance with the terms
thereof as in effect on the Grant Date and not inconsistent with the provisions
of Section 11 hereof; (b) the Award made under this Agreement is completely
independent of any other award or grant and is made at the sole discretion of
the Company; (c) no past grants or awards (including, without limitation, the
Award granted hereunder) give the Participant any right to any grants or awards
in the future whatsoever; and (d) any benefits granted under this Agreement are
not part of the Participant’s


 
7
 




--------------------------------------------------------------------------------





ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy or resignation.
* * * * *


 
8
 




--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


JASON INDUSTRIES, INC.






By:                        


Name:                        


Title:                        






PARTICIPANT






    


Name:    






 
9
 


